DETAILED ACTION
This action is responsive to the following communications: the amendment filed on May 24, 2022.
Claims 1-26 are presented for Examination. Claims 23-26 are new. Claims 1, and 12 are independent. Claims 23 and 25 are new independent claims.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid.  Applicant's submission filed on 05/24/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikail et al (US 2014/0253002).
Regarding independent claim 1, Mikail et al disclose that a method, comprising:
employing a curve transformer (Fig. 2-3: [0026]; 84) for controlling a three-phase motor, wherein the curve transformer has an index value ([0026]; “The lookup table 84 stores values of phase current commands”) for each stored input ([0026]; “current signal 82”) and output value ([0026]; “torque command signal 88”) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data  for input data between adjacent ones of the input values ([0022]; “ as shown in FIG. 2, the torque produced portion 46 of each of the torque profiles P1-P8 ranges from about ninety degrees to about two hundred and seventy degrees with respect to the x-axis (e.g., the torque produced portion 46 of each of the torque profiles P1-P8 has a span of about 180 degrees with respect to the x-axis)”).

Regarding claim 2, Mikail et al disclose that wherein the interpolated data comprises linear interpolated data ([0022]; torque profile; P1-P8).

Regarding claim 4, Mikail et al disclose that further including employing the curve transformer for controlling motor speed ([0029]).

Regarding claim 5, Mikail et al disclose that further including employing the curve transformer for controlling motor torque (Abs.:Torque).

Regarding claim 6, Mikail et al disclose that further including employing the curve transformer for controlling motor power ([0026]; “The control module 76 may then convert or transform the current command value from the lookup table 84 into the torque command signal 88 that is sent to the power converter 78”).

 Regarding claim 7, Mikail et al disclose that further including employing the curve transformer for controlling motor control demand ([0026]; “The control module 76 may then convert or transform the current command value from the lookup table 84 into the torque command signal 88 that is sent to the power converter 78”).

Regarding claim 8, Mikail et al disclose that wherein the index values, the input values and the output values provide steps in the output of the curve transformer (Fig. 2).

Regarding claim 9, Mikail et al disclose that wherein the steps include hysteresis ([0029]; “a phase inductance of the motor 10” in which a magnetic induction lags behind a magnetizing force ).

Regarding claim 10, Mikail et al disclose that wherein the output of the curve transformer is not monotonic (Fig. 2, low-high-low; slope changes).

Regarding claim 11, Mikail et al disclose that further including employing the curve transformer using polar FOC in a motor controller IC package (Fig. 2: 76; [0024]; “an application specific integrated circuit (ASIC)”).

Regarding independent claim 12, Mikail et al disclose that a motor controller IC package (Fig. 3: 76; [0024]; “an application specific integrated circuit (ASIC”), comprising:
A processer ([0024]; “a processor”) and ([0024]; “memory”) configured to provide:
a curve transformer (Fig. 2-3: [0026]; 84) having an index value ([0026]; “The lookup table 84 stores values of phase current commands”) for each stored input value ([0026]; “current signal 82”) and output value ([0026]; “torque command signal 88”) for providing stored corner points for outputs of the curve transformer;
wherein the curve transformer outputs interpolated data for input data between adjacent ones of the input values ([0022]; “ as shown in FIG. 2, the torque produced portion 46 of each of the torque profiles P1-P8 ranges from about ninety degrees to about two hundred and seventy degrees with respect to the x-axis (e.g., the torque produced portion 46 of each of the torque profiles P1-P8 has a span of about 180 degrees with respect to the x-axis)”).

Regarding claim 13, Mikail et al disclose that wherein the interpolated data comprises linear interpolated data (([0022]; P1-P8).

Regarding claim 14, Mikail et al disclose that wherein the curve transformer is configured to control a three-phase motor (Fig. 3: 10).

Regarding claim 15, Mikail et al disclose that wherein the curve transformer is configured to control motor speed ([0029]).

Regarding claim 16, Mikail et al disclose wherein the curve transformer is configured to control motor torque (Abs.: Torque).

Regarding claim 17, Mikail et al disclose that wherein the curve transformer is configured to control motor power ([0026]; “The control module 76 may then convert or transform the current command value from the lookup table 84 into the torque command signal 88 that is sent to the power converter 78”).

Regarding claim 18, Mikail et al disclose that wherein the curve transformer is configured to control motor control demand ([0026]; “The control module 76 may then convert or transform the current command value from the lookup table 84 into the torque command signal 88 that is sent to the power converter 78”).

Regarding claim 19, Mikail et al disclose that wherein the index values, the input values and the output values provide steps in the output of the curve transformer (Fig. 2).

Regarding claim 20, Mikail et al disclose that wherein the steps include hysteresis ([0029] ; “a phase inductance of the motor 10” in which a magnetic induction lags behind a magnetizing force ).

Regarding claim 21, Mikail et al disclose that wherein the output of the curve transformer is not monotonic (Fig. 2, low-high-low; slope changes).

Regarding claim 22, Mikail et al disclose that wherein the curve transformer is configured for polar FOC motor control (Fig. 2: 76; [0024]; “an application specific integrated circuit (ASIC)”).

Regarding independent claim 23, Mikail et al disclose that a method, comprising: 
employing a curve transformer (Fig. 2-3: [0026]; 84) controlling a three-phase motor (Fig. 3: 10), the curve transformer having an index value ([0026]; “The lookup table 84 stores values of phase current commands”)  for each stored input value   ([0026]; “current signal 82”)  and output value  ([0026]; “torque command signal 88”) for providing stored corner points for outputs of the curve transformer, 
wherein the curve transformer outputs interpolated data for input data between adjacent ones of the input values, and wherein the input data comprises one or more of motor speed, motor torque, motor power, and/or motor control demand([0022]; “ as shown in FIG. 2, the torque produced portion 46 of each of the torque profiles P1-P8 ranges from about ninety degrees to about two hundred and seventy degrees with respect to the x-axis (e.g., the torque produced portion 46 of each of the torque profiles P1-P8 has a span of about 180 degrees with respect to the x-axis)” and [0026]; torque, speed, motor current ).

Regarding claim 24, Mikail et al disclose that further including employing the curve transformer using polar FOC in a motor controller IC package (Fig. 2: 76; [0024]; “an application specific integrated circuit (ASIC)”).

Regarding independent claim 25, Mikail et al disclose that A motor controller IC package (Fig. 2: 76; [0024]; “an application specific integrated circuit (ASIC)”).
, comprising: a processer and memory configured to provide a curve transformer to control a three- phase motor, the curve transformer having an index value for each stored input value and output value for providing stored corner points for outputs of the curve transformer, wherein the curve transformer outputs interpolated data for input data between adjacent ones of the input values, and wherein the input data comprises one or more of motor speed, motor torque, motor power, and/or motor control demand,

Regarding claim 26, Mikail et al disclose that wherein the interpolated data comprises linear interpolated data ([0022]; torque profile; P1-P8).

			Response to Arguments
Applicant's arguments/remarks on pages 6-11, filed 05/24/2022 have been fully considered and are persuasive for claims 1-22 under rejections - 35 USC § 112(b)  and hence withdrawn.
Applicant’s arguments with respect to amended claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846